Order entered December 2, 2015




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-15-00143-CR

                                  TORRY GOODSON, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 4
                                       Dallas County, Texas
                               Trial Court Cause No. F13-62599-K

                                             ORDER
         The Court GRANTS appellant November 30, 2015 third motion for extension of time to

file appellant’s brief.

         We ORDER the Dallas County District Clerk to file a supplemental clerk’s record that

contains the front and back of each jury note within SEVEN (7) DAYS from the date of this

order.

         We ORDER appellant to file his brief on or before December 31, 2015.


                                                       /s/   ADA BROWN
                                                             JUSTICE